PER CURIAM:
Defendant appellants Larry Goodine and Dewey Napier engaged in sexual acts with another male inmate while confined in Cassia County Jail. Each pleaded guilty to two crimes against nature proscribed by I.C. § 18-6605.
Presentence reports were prepared. The reports included appellants’ own statements that they beat the third participant when the sexual activity ended. The reports also indicated that both Goodine and Napier had prior felony and misdemeanor convictions and had been incarcerated previously.
The trial court sentenced appellants to imprisonment for fifteen years for each offense, the terms to run concurrently. They contend that the court abused its discretion.
We have reviewed the record and find no abuse of the trial court’s discretion in sentencing. See, e. g., State v. Jagers, 98 Idaho 779, 572 P.2d 882 (1977).
Affirmed.